J-S69044-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NEIL N. JASEY AND MILA M. JASEY, HIS               IN THE SUPERIOR COURT OF
WIFE                                                     PENNSYLVANIA

                            Appellants

                       v.

POCONO MOUNTAIN WATER FOREST
COMMUNITY ASSOCIATION, ITS HEIRS,
EXECUTORS, ADMINISTRATORS,
ASSIGNS AND ANY AND ALL OTHER
PERSONS CLAIMING RIGHT, TITLE OR
INTEREST IN OR TO THE HEREIN
DESCRIBED REAL PROPERTY OTHER
THAN PLAINTIFF’S

                            Appellee                   No. 1033 EDA 2014


                Appeal from the Judgment Entered April 29, 2014
                  In the Court of Common Pleas of Pike County
                       Civil Division at No: 948 Civil 2009


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and STABILE, J.

MEMORANDUM BY STABILE, J.:                         FILED FEBRUARY 24, 2015

       Appellants, property owners in a planned community known as Pocono

Mountain Water Forest, appeal from the April 29, 2014 judgment entered in

the Court of Common Pleas of Pike County in favor of Appellee, Pocono

Mountain      Water     Forest    Community    Association   (PMWFCA   or   the

Association).1    Appellants contend the trial court erred in determining that

____________________________________________


1
 Appellants include owners of properties in the community. The property
owners initiated separate quiet title actions against the Association. The
(Footnote Continued Next Page)
J-S69044-14


the property owners’ lots did not extend to the shoreline of the lake that sits

within the community.           The lake did not exist when the plat map was

prepared    and   was      designated      on    the   map   as   “Water   Forest   Lake

                       _______________________
(Footnote Continued)

parties did not consolidate their cases but agreed that two of the cases
would proceed jointly to a non-jury trial and that the trial court’s decision
would apply to all of the cases. The Appellants whose cases were heard by
the trial court include Charles and Sylvia Squires, owners of Lot 261, and
Joseph A. and Marie-Eleana D’Aiello, owners of Lot 262, as those lots are
designated on a plat map prepared in 1972 and recorded in 1973. (A
portion of the plat map showing Lots 261 and 262 and the “proposed
shoreline” follows. Complaint of Appellant, Amelie Tseng, 5/12/09, Exhibit A
(enlarged).) In this Memorandum we shall refer to all Appellants jointly
where appropriate and to the Squires, to the D’Aiellos, and to the other
Appellants specifically where appropriate.




                                            -2-
J-S69044-14


(Proposed).”   Complaint of Appellant, Amelie Tseng, 5/12/09, Exhibit A.

Upon review, we affirm.

      Following a non-jury trial on November 4, 2013, the trial court issued

an order with the following Findings of Fact:

      1. [Appellants], Charles Squires and Sylvia Squires, own a
         property at 104 Lakewood Drive, also known as Lot No. 261,
         Section No. 5 in the Poconos Mountain Water Forest
         subdivision.

      2. [Appellants], Joseph D’Aiello and Marie-Eleana D’Aiello, own a
         property at 106 Lakewood Drive, also known as Lot No. 262,
         Section No. 5 in the Pocono Mountain Water Forest
         subdivision.

      3. [Appellee], Pocono Mountain Water Forest Community
         Association [hereinafter PMWFCA], is a non-profit corporation.

      4. In 2009, [Appellants] initiated Actions in Quiet Title against
         PMWFCA claiming that they have a superior interest in a
         disputed strip of land adjoining their lots and contiguous to
         Water Forest Lake.

      5. All parties have agreed that a determination with respect to
         the land adjoining lots 261 and 262 would be binding upon
         the remaining [Appellants] who are similarly situated.

      6. A non-jury trial was held on November 4, 2013.

      7. Pocono Mountain Water Forest Corporation [hereinafter PMWF
         Corp.] was the developer of the Pocono Mountain Water
         Forest Subdivision.

      8. PMWF[] Corp. oversaw the creation of a plat map, the “final
         Plan” of Section 5 of the subdivision dated November 20,
         1972, and filed with the Pike County Recorder’s Office in
         1973. [Appellants’] Exhibit 1.

      9. Because Water Forest Lake had not yet been constructed at
         the time the plat map was created, a proposed shoreline
         appears on the map.

                                     -3-
J-S69044-14



     10. The plat map depicts each parcel described both by metes
        and bounds and area in square feet. The sidelines of each
        parcel extend past the rear boundary, meeting the proposed
        shoreline. The land between the rear boundary line of each
        parcel and the shoreline is not labeled and constitutes the
        area of disputed ownership in this action.

     11. Both lots 261 and 262 were included in the group of lots
        intended to be closest to the lake; thus, these plots adjoin the
        unlabeled strip of land between the rear boundary line and
        the proposed shoreline.

     12. During the non-jury trial, each party presented expert
        witnesses in the field of land surveying. Glenn Monteleone
        appeared for [Appellants] and Barry Tompkins appeared for
        [Appellee].

     13. The area per parcel listed on the plat map and the actual
        area within the metes and bounds descriptions on the map
        are not equivalent.

     14. Mr. Monteleone testified that the area per parcel listed on
        the map matches more closely the combined area of the
        parcel an strip of land than the parcel alone, concluding that
        the lots run to the lakefront.

     15. Mr. Tompkins testified that the parcel size is indicated by
        the metes and bounds on the map and he believes that the
        area was calculated in error.

     16. Mr. Tompkins found that the monuments on parcels 261
        and 262 matched the metes and bounds descriptions,
        concluding that the lot owners did not own the strip of land
        between the rear lot lines and the lake.

     17. Mr. Monteleone and Mr. Tompkins both testified that no
        dimensions are listed on the plat map for the property
        between the rear lot lines and the proposed shoreline.

     18. Mr. Tompkins further testified that traditionally, if the
        sidelines were meant to indicate the continuation of the
        property past the rear line, there would be a note on the plan
        explaining the drafters’ intent[,] or plusses and minuses

                                    -4-
J-S69044-14


       would appear to indicate the distance of the unknown area
       between the rear lot line and the intended lakefront.

     19. Both experts testified that monuments appear along the
        rear lot lines, but there are no pins along the proposed
        shoreline.

     20. Both experts testified that within the surveying community
        there is an accepted hierarchy followed when a conflict exists
        in re-tracing or re-establishing boundaries. Pursuant to the
        hierarchy, monumentation followed by directions obtained
        from documents are relied upon before area is considered.

     21. On April 21, 1973, PMWF Corp. deeded Lot No. 261 to
        Theodore and Gerlinde Sly. [Appellants’] Exhibit 3.

     22. The Sly Deed describes Lot 261 using both the metes and
        bounds description and the area on the plat map.

     23. On August 29, 1974, PMWF Corp. entered a lease
        agreement with Theodore and Gerlinde Sly, leasing to the
        Slys the plot of land located between Water Forest Lake and
        Lot 261, and bounded by extension of the side lines of Lot
        261. [Appellants’] Exhibit 4.

     24. On March 30, 1976, PMWF Corp. conveyed to PMWFCA all
        of the property it owned including “all of the amenities,
        common areas, green areas, green belts, roads, lakes, and
        unsold lots situated at the recreational development . . .
        unless same are specifically excepted out herein.”
        [Appellants’] Exhibit 7.

     25. On June 9, 2003, PMWFCA conveyed Lot 262 to Joseph
        and Marie-Eleana D’Aiello. [Appellants’] Exhibit 5.

     26. The D’Aiello Deed describes said property as “Lot 262,
        Section 5, Pocono Mountain Water Forest as recorded in the
        Office for the Recording of Deeds in Pike County . . . ”

     27. The other deeds conveying lands from PMWFCA describe
        the properties by lot number, as described in the D’Aiello
        Deed.




                                   -5-
J-S69044-14


     28. At trial [Appellants] presented three witnesses and
        [Appellee] presented one witness in addition to the expert
        witnesses that appeared for each party. For [Appellants],
        Joseph D’Aiello, John Rogers, and Susan Hull testified.
        Theodore Wetzel testified for [Appellee].

     29. Joseph D’Aiello testified that he believed he was
        purchasing lake front property based on a copy of minutes
        from a PMWFCA board meeting listing a “lake front property”
        for sale. [Appellants’] Exhibit 6.

     30. Mr. D’Aiello testified on cross-examination that he had a
        survey completed after purchasing the property and was
        advised that the lot did not extend to the lake, [Appellants’]
        Exhibit 2), but he never brought an action to rescind the
        contract.

     31. Theodore Wetzel, PMWFCA President, testified that he
        signed the D’Aiello deed on behalf of the Association and that
        the deed conveyed the parcel measured by metes and
        bounds.

     32. Mr. Wetzel further testified that Mr. D’Aiello was aware
        that the lot didn’t extend to the lake.

     33. John Rogers testified that he helped prepare the 1972 plat
        map while working for Robert E. [Felker].

     34. At the time of the map’s creation Mr. Rogers was not a
        licensed surveyor.

     35. Mr. Rogers testified that he believed the rear lot lines were
        not intended to be a rear boundary, but were included to
        create mathematical closure, so that the pins could be
        reproduced.

     36. Susan Hall testified that she works           as   a   closing
        administrator for Ambassador Abstract.

     37. Ms. Hall presented a chart listing original prices and tax
        assessments of lots in Water Forest Lake, comparing the lots
        in question to inner lots. [Appellants’] Exhibit 10.




                                   -6-
J-S69044-14


      38. Mr. Wetzel additionally testified that he was involved in
         PMWFCA when they negotiated the transfer of Pocono
         Mountain Water Forest properties with PMWF Corp.       He
         testified that the lake existed at this time and that the
         disputed strip of land was part of the common area
         transferred in the 1976 agreement.

Trial Court Order, 2/11/14, at 1-6.

      In its analysis following the findings of fact, the trial court first

recognized that “[t]he burden of proof in an action to quiet title is on the

plaintiff. In such an action, the plaintiff can recover only on the strength of

his or her own title and not upon the weakness of the defendant’s title.” Id.

at 6 (quoting Montrenes v. Montrenes, 513 A.2d 983, 984 (Pa. Super.

1986) (citations omitted)).    The trial court reviewed the evidence and

weighed the witnesses’ credibility, concluding Appellants failed to prove

superior title to the strip of land located around Water Forest Lake, land that

was not within the metes and bounds, with references to monuments, of the

parcels as they appeared on the plat map.        Id. at 6-7.   The trial court

recognized the conflict between the square footage of the area listed for

each parcel and the square footage of the area determined by using the

metes and bounds descriptions. However, the trial court also recognized the

hierarchy of information for surveying property. Id. at 7, citing Appellee’s

Exhibit 5.   In descending order of importance, that hierarchy recognizes:

“1) Call for survey; 2) Monuments; 3) Direction; 4) Distance (direction and

distance are in reverse order outside of Pennsylvania); 5) Area; and

6) Coordinates.” Id. The court stated:

                                      -7-
J-S69044-14


      The plat map clearly indicates metes and bounds for each parcel
      that, according to the expert witnesses, are consistent with pins
      along the rear boundary lines of the parcels. According to the
      above reconciliation principles, area need not be considered
      because these other elements are given priority in determining
      boundaries. The court is not persuaded by [Appellants’ expert’s]
      conclusion that area is controlling despite the plat map with
      metes and bounds descriptions and the existence of monuments
      along the rear property lines.

Id.

      In addition, the trial court noted its determinations of credibility,

finding that Appellants’ witness John Rogers lacked credibility. Rogers, who

was not a licensed surveyor when he prepared the plat map in 1972,

suggested that the lots were intended to extend to the lake and testified he

included rear lines only to create mathematical ties.   Id. at 8.   The trial

court was unconvinced because Rogers “could not explain why the map did

not identify the shoreline as the intended boundary or note that the lots

were supposed to extend.”    Id. Appellee’s expert Tompkins, on the other

hand, explained that if properties extended to an uncertain edge, such as a

lakefront, that fact would normally be noted on the plan. For the properties

to extend to the lake, the shoreline would have to be labeled as the property

line; using plus (+) or minus (-) symbols would indicate that the sidelines

extend the property boundaries to the shoreline. Id.

      The trial court also concluded that the Sly Deed for Lot 261, currently

owned by the Squires, did not support Appellants’ contention.       The deed

included the metes and bounds indicated on the plat map with references to


                                    -8-
J-S69044-14


monuments, and specifically referenced the metes and bounds along the

rear boundary line.       Even though the area stated on the plat map

represented square footage more in line with the area based on the

“proposed shoreline” as its boundary rather than the rear boundary line, the

fact remains that metes and bounds, as well as monuments, trump area in

the surveying hierarchy. Id. With respect to the lease between the PMWF

Corp. and the Slys, the trial court determined that the lease clearly identified

land distinct from the Slys’ lot, and “[i]f the Slys owned the land described

[as the land between the lake and Lot 261], there would be no reason for

this lease to exist.” Id. at 9.

      The trial court also dismissed Appellants’ assertion that the area

between the rear boundary lines and the proposed shoreline belonged to the

property owners because there was no express reservation of the land to the

developer. Id. While acknowledging the lack of an express reservation, the

trial court noted that there was no evidence that the land was reserved to

the parcel owners. Further, with the exception of the Sly Deed, the deeds

for the parcels in question simply refer to the lot number and do not include

references to the specific boundaries. “Again, it is the [Appellants’] burden

to prove the superiority of their title. They cannot prevail on the weakness

of [Appellee’s] title.” Id.

      Finally, the trial court considered the testimony of Theodore Wetzel

who testified he was a member of the Association board in 1976 when the


                                     -9-
J-S69044-14


property transfer occurred from PMWF Corp. to the Association.           Wetzel

testified that the common/green areas conveyed to the Association included

the area around the lake. Id. Because Appellants did not provide evidence

to the contrary to support their argument that the disputed land was

intended to be part of each lot, the trial court concluded that the land in

dispute was conveyed to the Association by virtue of the 1976 deed. Id. at

9-10.

        Appellants filed a motion for post-trial relief, which was denied by the

trial court on March 3, 2014, except for Appellants’ request for transcription

of the notes of testimony from the November 4, 2013 trial. Appellants filed

an appeal from the March 3 order and this Court remanded with direction to

praecipe the Prothonotary to enter judgment on the order. Judgment was

entered on April 29, 2014.        Appellants filed their statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).          The trial court

issued its Rule 1925(a) opinion on May 20, 2014, reiterating its factual

findings and analysis while responding to the specific errors complained of in

Appellants’ 1925(b) statement.

        In their brief on appeal, Appellants present two issues for this Court’s

consideration:

        1. Did the trial court err in concluding that a developer did not
           intend for certain lots to be lakefront lots when the only deed
           introduced into evidence from the developer to a third-party
           purchaser unambiguously established the intent of the
           developer to convey property that extends to the lake and
           contains a specific square footage, the individual who drafted

                                      - 10 -
J-S69044-14


         the subdivision map for the developer testified unequivocally
         that the lots were intended to be lakefront lots, and the lots
         were marketed and sold as lakefront lots?

      2. Did the trial court err in implicitly concluding that a developer
         intended for certain disputed land to be included in the
         common areas conveyed to a planned community association
         by virtue of a turnover deed when the turnover deed does not
         specifically include the disputed land, the association merely
         assumed that the disputed land was part of the association’s
         common areas included in the deed, and the association’s
         own expert testified that there was no evidence to show that
         the association owned the disputed land?

Appellants’ Brief at 4.

      This Court has recognized that the standard of review for non-jury

proceedings generally is as follows:

      Our review in a non-jury case is limited to whether the findings
      of the trial court are supported by competent evidence and
      whether the trial court committed error in the application of law.
      We must grant the court’s findings of fact the same weight and
      effect as the verdict of a jury and, accordingly, may disturb the
      non-jury verdict only if the court’s findings are unsupported by
      competent evidence or the court committed legal eror that
      affected the outcome of the trial. It is not the role of an
      appellate court to pass on the credibility of witnesses; hence we
      will not substitute our judgment for that of the fact[-]finder.
      Thus, the test we apply is not whether we would have reached
      the same result on the evidence presented, but rather, after due
      consideration of the evidence which the trial court found
      credible, whether the trial court could have reasonably reached
      its conclusion.

Agostinelli v. Edwards, 98 A.3d 695, 704 (Pa. Super. 2014) (quoting

Lynn v. Pleasant Valley Country Club, 54 A.3d 915, 919 (Pa. Super.

2012)). “The court’s findings are especially binding on appeal, where they

are based upon the credibility of the witnesses, ‘unless it appears that the


                                       - 11 -
J-S69044-14


court abused its discretion or that the court's findings lack evidentiary

support or that the court capriciously disbelieved the evidence.’”     Hart v.

Arnold, 884 A.2d 316, 331 (Pa. Super. 2005) (quoting Fudula v. Keystone

Wire & Iron Works, Inc., 424 A.2d 921, 927 (Pa. Super. 1981)).

      In Corban v. Cowan, 716 A.2d 614 (Pa. Super. 1998), this Court

specifically addressed the review of a trial court’s quiet title decision,

explaining:

      When reviewing a trial court’s decision in a quiet title action, we
      must determine whether the court’s findings of fact are
      supported by competent evidence. Thompson v. Railroad
      Preservation Society, 417 Pa. Super. 216, 220-22, 612 A.2d
450, 452 (1992). The trial court’s decision will not be reversed
      absent an error of law or capricious disregard of the evidence.
      Id.

      An action to quiet title may be brought “where an action of
      ejectment will not lie, to determine any right, lien, title or
      interest in the land.” Pa.R.C.P. 1061(b)(2). “The question of
      what is a boundary line is a matter of law, but where a boundary
      line, or corner, is actually located is a question for the trier of
      fact.” Plott v. Cole, 377 Pa. Super. 585, 589, 547 A.2d 1216,
      1219 (1988). “The primary function of the court faced with a
      boundary dispute is to ascertain and effectuate the intent of the
      parties at the time of the original subdivision.” Id.

Id. at 617.

      In their first issue, Appellants argue the trial court erred in concluding

that the developer did not intend that the lots in question were lakefront

lots. Appellants present a four-part argument in support of their position.

      Appellants first assert that the trial court erred by disregarding the

language of the Sly Deed, which Appellants contend unambiguously


                                    - 12 -
J-S69044-14


establishes the developer’s intent that the property extended to the lake and

contained specific square footage.    The Sly Deed contains the following

property description:

       All certain lot/lots, parcel or piece of ground situate in the
       Township of Dingman, County of Pike, and State of
       Pennsylvania, being Lot/Lots No. 261, as shown on map entitled
       subdivision of Section 5, Pocono Mountain Water Forest
       Corporation, on file in the Recorder’s Office at Milford,
       Pennsylvania in Plot Book No. 10, Page 52. Said lot more
       particularly described as follows: BEGINNING at an iron pipe
       on the southerly side of a 50.00 foot street known as Lakewood
       Drive as shown on a map entitled "Final Plan, Section 5, Pocono
       Mountain Water Forest", dated 20 Nov., 1972, said iron pipe
       being also the most northeasterly corner of Lot 262 as
       shown on said map; thence along said southerly side of
       Lakewood Drive North 54 degrees 34 minutes 59 seconds East
       65.00 feet to a point; thence by the same on a curve to
       the right having a radius of 1107.81 feet, an arc length of
       106.00 feet to an iron pipe; thence along Lot 260 and also
       along the center line of a 30.00 foot private drive as shown on
       said map South 29 degrees 56 minutes 05 seconds East 316.35
       feet to an iron pipe; thence along the reserved shoreline
       of proposed "Water Forest Lake" as shown on said map
       South 37 degrees 55 minutes 44 seconds West 69.35 feet to
       an iron pipe; thence by the same South 68 degrees 37
       minutes 46 seconds West 76.46 feet to an iron pipe; thence
       along said Lot 262 North 35 degrees 25 minutes 01 seconds
       West 321.29 feet to the place of Beginning. CONTAINING
       57,472 square feet.

N.T. Trial, 11/4/13, Appellants’ Exhibit 3, 11/4/13 (emphasis added).

       Despite Appellants’ protestations, the metes and bounds description in

the deed, using iron pipes as monuments, matches the plat map and does

not include the “reserved shoreline,” but rather reflects that the rear

boundary of Lot 261 abuts the reserved shoreline as portrayed on the plat

map.    Again, the surveyors’ hierarchy puts monuments ahead of area,

                                    - 13 -
J-S69044-14


making the mention of square footage of lesser importance than the metes

and bounds description. Further, while Appellants suggest that the square

footage is controlling, they ignore the fact that there are no measurements

on the plat plan that can be used to come up with the square footage

mentioned in the deed. The plat map reflects sidelines that extend to the

proposed lake but does not include any measurements for those sidelines.

Further, there is no measurement listed for the “proposed shoreline”

contiguous to Lot 261 or any other lot.       Instead the rear boundary is

described as: “thence along the reserved shoreline of proposed ‘Water

Forest Lake’ as shown on said map South 37 degrees 55 minutes 44 seconds

West 69.35 feet to an iron pipe; thence by the same South 68 degrees 37

minutes 46 seconds West 76.46 feet to an iron pipe.”           Id. (emphasis

added).   Clearly, there are two separate measurements along the rear

boundary within the description, the first being 69.35 feet to a pipe and then

along a slightly different southwesterly direction an additional 76.46 feet to

an iron pipe.   The plat map reflects those measurements.       There are no

measurements for the “reserved shoreline,” either on the lake side of the

shoreline or along the property side of the shoreline. Appellants’ reliance on

the mention of the reserved shoreline and on the mention of square footage

does not outweigh the metes and bounds description based on monuments

indicated on the plat map. Appellants’ claim that the trial court disregarded

the Sly Deed fails.


                                    - 14 -
J-S69044-14


      Appellants next argue that the trial court erred by disregarding the

testimony of John Rogers, the individual who prepared the 1972 plat map. A

review of the trial court’s findings of fact belies this assertion. The trial court

did not ignore Rogers’ testimony. Rather, the trial court concluded that his

testimony lacked credibility. His testimony that the lots were to extend to

the proposed shoreline was contradicted by the metes and bounds

description in the Sly Deed. Moreover, his testimony regarding the use of

sidelines and his failure to use plus or minus signs as an indication that

property extended beyond boundaries established by monuments was

refuted by Appellee’s expert, Barry Tompkins. As stated above, “The court's

findings are especially binding on appeal, where they are based upon the

credibility of the witnesses, ‘unless it appears that the court abused its

discretion or that the court's findings lack evidentiary support or that the

court capriciously disbelieved the evidence.’” Hart, 884 A.2d at 331. We

find no abuse of discretion, lack of evidentiary support, or capricious

disregard of the evidence on the part of the trial court.              Appellants’

argument with respect to the Rogers testimony fails.

      Appellants next assert trial court error for discounting alleged

marketing of the lots as “lakefront properties” as well as the higher sale

prices and tax assessments of the subject properties compared to other

properties in the community farther from the lake. Our review of the record

does not support Appellants’ position. The reference to the marketing and


                                      - 15 -
J-S69044-14


sale of the properties as “lakefront properties” was made in the course of the

testimony Joseph D’Aiello, the owner of Lot 262. D’Aiello testified that the

lot he purchased was described in Association minutes as a lakefront

property for sale for $60,000.        However, D’Aiello, who subsequently

purchased the property for $50,000, acknowledged that a survey he

commissioned on the property revealed that the property did not extend to

the shoreline, weakening his credibility in the eyes of the trial court. Trial

Court 1925(a) Opinion, 5/20/14, at 12.           Further, as Appellee notes,

Appellants did not produce evidence that a lake front lot must extend to the

edge of the water line. Appellee’s Brief at 25. In support of that position,

Appellee cites the testimony of Association President Theodore Wetzel who

agreed that there were no lots between D’Aiello’s lot and the lake so

D’Aiello’s property was as close as that lot could get to the lake. N.T. Trial,

11/4/13, at 111.

      Regarding the sale prices of lots and the tax assessments, the trial

court did not, as Appellant suggests, discount them. The trial court admitted

into evidence the exhibit offered by Appellants that listed two sets of lots,

one near the water and the other farther away from the lake. The exhibit

reflected that the properties closer to the lake garnered greater selling prices

and carried higher tax assessments.     However, that in and itself does not

prove that the properties in question extend to the lake shore. Trial Court

1925(a) Opinion, 5/20/14, at 6.       The trial court afforded “this evidence


                                     - 16 -
J-S69044-14


appropriate consideration, concluding that it does not substantially advance

[Appellants’] claim of title to the disputed land.” Id. at 7.

       We do not find any basis for relief with respect to the marketing of lots

as lakefront property or the higher sales prices and tax assessments of the

properties in question. Therefore, Appellants’ third claim fails.

       In the fourth sub-argument of their first issue, Appellants contend the

trial court erred in determining the monuments were conclusive while

disregarding evidence to the contrary.         Appellants assert that ignoring the

references to specific square footage for each lot renders the reference to

square footage meaningless.           We cannot agree.    First, the only property

conveyed by a deed that mentioned square footage was Lot 261, first

conveyed by the Sly Deed and most recently conveyed to Appellants Charles

and Sylvia Squires.       The remaining deeds refer to the Lot number only.

See, e.g., Complaint of Appellant, Amelie Tseng, 5/12/09, Exhibit B;

Complaint of Appellants, Ronald and Katherine Pietranowicz, 5/12/09,

Exhibit B; Complaint of Appellants, Neil and Mila Jasey, 5/12/09, Exhibit B;

Complaints of Appellants, Jeffrey Rothstein and Allen Doane, 5/12/09,

Exhibit B;2 Complaint of Appellants, Albert and Karen Ondira, 5/12/09,

Exhibit B; Complaint of Appellants, Joseph and Marie-Eleana D’Aiello,

____________________________________________


2
  Appellants Rothstein and Doane purchased Lots 353 and 354 and filed
separate complaints with respect to each lot.




                                          - 17 -
J-S69044-14


5/12/09, Exhibit B; Compliant of Appellants, Donald and Eleanore O’Brien,

5/12/09, Exhibit B; and Complaint of Appellants, Andrew and Alicia Squires,

5/12/09, Exhibit B; Complaint of Appellants, David MacNutt and Janet

Jochem, 5/12/09, Exhibit B.3          The Sly Deed contained metes and bounds

with reference to monuments. Again, monuments rank higher than area in

the surveying hierarchy. Further, as noted previously, there are no numbers

on the plat map that account for the square footage listed. See fn. 1. We

find no error on the part of the trial court for determining the location of the

lots based on monuments.            There is no basis for relief based on any of

Appellants’ arguments raised in their first issue.

       In their second issue, Appellants allege trial court error for concluding

that the areas between the subject lots and the lake constitute common

areas conveyed to the Association in 1976.            Appellants argue that the

disputed land is not specifically described as property conveyed by the deed


____________________________________________


3
  The deed dated May 29, 2003 for Lot 352, purchased by Appellants David
MacNutt and Janet Jochem, refers to the property being conveyed as Lot 352
in the 1972 plat map. Complaint of Appellants MacNutt and Jochem,
5/12/09, Exhibit B at 1. The deed later notes that the premises are “more
particularly described pursuant to a recent survey” and includes metes and
bounds measurements that refer to points at or near the water’s edge of
Water Forest Lake. Id. However, those metes and bounds descriptions do
not appear on the 1972 plat map. N.T. Trial, 11/4/13, Appellants’ Exhibit 1.
Further, there is so suggestion that the description in any deed for Lot 352
prior to 2003 contains any description beyond the lot number. It is not for
this Court to speculate on this matter when the parties have not raised it
and the record is silent as to prior deeds for the lot.



                                          - 18 -
J-S69044-14


and does not fall within any other express reservation. Appellants’ Brief, at

40. We find no merit in Appellants’ argument.

       The March 30, 1976 deed from PMWF Corp. conveys various parcels to

the Association, “excepting and reserving thereout and therefrom the lots as

they appear in Schedule ‘A’, attached hereto and made a part hereof.”

Association’s Answer and New Matter to Tseng Complaint, 6/11/09, Exhibit A

at 5. "It is the purpose and intent of this indenture to convey . . . all of the

[lands] including but not limited to those [lands] presently owned by [PMWF

Corp.] . . . all of the amenities, common areas, green areas, green belts,

roads, lakes and unsold lots . . . unless same are specifically excepted out

herein.” Id. at 7. All of the lots involved in this appeal, with the exception

of Lot 262 owned by Appellants D’Aiello, which was an “unsold lot,” are

listed on Schedule “A.” Id. at Schedule A.4

       We have already determined that the trial court did not commit error

by adopting the monuments and metes and bounds descriptions of the lots

appearing on the plat map. Therefore, there is no basis for finding that the

areas between the waterline of the lake and the rear boundaries of the those
____________________________________________


4
  The June 9, 2003 deed from the Association to the D’Aiellos reflects that
the lot was conveyed by PMWF Corp. to the Association by the March 30,
1976 deed. In other words, the Lot 262 was the only lot involved in this
appeal that was not conveyed from PMWF Corp. to other owners prior to the
transaction of March 30, 1976. As mentioned previously, Joseph D’Aiello
testified that a survey he obtained after purchasing Lot 262 revealed that
the lot did not extend to the lake.



                                          - 19 -
J-S69044-14


lots, as established by the monuments and metes and bounds descriptions,

do not constitute common areas conveyed to the Association under the

March 30, 1976 deed. Further support is found in the August 29, 1974 lease

between PMWF Corp. and the Slys for “that certain plot of land . . . located

between Water Forest Lake and Lot 261 . . . and further bounded by an

extension of the side lines of said Lot 261.” N.T. Trial, 11/4/13, Appellants’

Exhibit 4.    Again, if the land between the lake and Lot 261 had been

conveyed to the Slys when they purchased Lot 261 from PMWF Corp. on

April 21, 1973, the lease would have been a redundancy.          There are no

other leases of record granting any rights to the land between Water Forest

Lake and any of the other lots involved in this appeal, bolstering the

argument that PMWF Corp. retained all title and rights to those lands and

conveyed them to the Association by virtue of the March 30, 1976 deed.

Therefore, despite Appellants’ claims to the contrary, there is no “clash of

boundaries in two conveyances from the same grantor.” Appellants’ Brief at

42.   There was no prior grant of the disputed land.        As the trial court

determined, the lots conveyed to Appellants had rear boundaries reflected

on the plat map and did not extend to the waterline.        Appellants’ second

issue fails for lack of merit.

      As noted at the outset, “[t]he burden of proof in an action to quiet title

is on the plaintiff. In such an action, the plaintiff can recover only on the

strength of his or her own title and not upon the weakness of the


                                    - 20 -
J-S69044-14


defendant’s title.”   Montrenes, 513 A.2d at 984.      Further, review in this

non-jury case is limited to whether the findings of the trial court are

supported by competent evidence and whether the trial court committed

error in the application of law. Agostinelli, 98 A.3d at 704. We find that

the findings of the trial court are supported by competent evidence and

conclude that the trial court did not commit error in the application of law.

Therefore we affirm the judgment of the trial court.

      Judgment affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2015




                                    - 21 -